Citation Nr: 0015183	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
RO.


FINDING OF FACT

No competent evidence has been presented that attributes any 
current loss of hearing acuity to military service or event 
coincident thereto, such as exposure to noise or infections.  


CONCLUSION OF LAW

The veteran's claim of service connection for defective 
hearing is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

For the purpose of addressing the question of service 
connection, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  

In the veteran's case, he has presented detailed testimony 
regarding his military service and the type of duties he was 
required to perform.  Specifically, he was exposed to various 
weapon noises both in combat situations and during training.  
He has attributed a loss of hearing acuity to such an 
exposure to noise.  However, no competent evidence has been 
presented to confirm the veteran's assertion.  The veteran 
has not demonstrated any medical expertise in making a 
diagnosis or in determining the causation of any loss of 
hearing acuity.  Additionally, he has presented no evidence 
from anyone competent to make such a conclusion.  As noted 
above, a lay assertion regarding causation is not sufficient.  
Id.  

Although evidence has been presented in the form of a June 
1998 medical report showing that the veteran has defective 
hearing, there is no evidence attributing any hearing 
disability to active military service or event coincident 
therewith, such as noise or in-service ear infections about 
which the veteran testified.  Records prepared during active 
service do not show a diagnosis of defective hearing.  Absent 
the presentation of competent evidence that in some fashion 
attributes a current hearing loss to military service, the 
veteran's claim may not be considered well grounded.  Caluza, 
supra.  

When a well-grounded claim has not been presented, the Board 
does not have jurisdiction to act.  Boeck v. Brown, 6 
Vet.App. 14 (1993).  Therefore, the appeal must be denied.  


ORDER

Service connection for defective hearing is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

